Exhibit 10.1


AMENDMENT AGREEMENT NO. 1
Amendment AGREEMENT NO. 1, dated as of June 15, 2016 (this “Amendment”), by and
among POLYONE CORPORATION, an Ohio corporation (the “Borrower”), the other Loan
Parties party hereto, the existing Lenders (the “Existing Lenders”) under, and
as defined in, the Credit Agreement (as hereinafter defined) party hereto,
CITIBANK, N.A. (“Citibank”), as the Administrative Agent, and the Additional
Term B-1 Lender (as hereinafter defined).
RECITALS:
WHEREAS, reference is hereby made to the Credit Agreement, dated as of November
12, 2015 (as the same amended, restated, amended and restated, supplemented,
extended, refinanced or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the Lenders from time to time party
thereto and Citibank in its capacity as Administrative Agent under the Credit
Agreement (capitalized terms used in this Amendment but not defined herein shall
have the meaning assigned to such terms in the Credit Agreement);
WHEREAS, on the date hereof, the Borrower, the Administrative Agent and the
Lenders party hereto desire to amend the Credit Agreement pursuant to amendments
authorized by Section 2.15 of the Credit Agreement to create the Term B-1 Loans
(as defined in Section 1 hereto), the proceeds of which will be used to repay in
full the outstanding principal amount of the Initial Loans in accordance with
Section 2.03(b)(ii) (such transactions, the “Term Loan Repricing”);
WHEREAS, upon the effectiveness of this Amendment, each Lender that shall have
executed and delivered a consent to this Amendment substantially in the form of
Exhibit A hereto (a “Consent”) indicating the “Cashless Settlement Option”
(each, a “Cashless Option Lender”) shall be deemed to have exchanged all of its
Initial Loans for Term B-1 Loans in the same aggregate principal amount as such
Lender’s Initial Loans as of the Amendment No. 1 Effective Date and prior to
giving effect to this Amendment, and such Lenders shall thereafter become Term
B-1 Lenders in accordance with the provisions hereof;
WHEREAS, upon the effectiveness of this Amendment, the Additional Term B-1
Lender will make Additional Term B-1 Loans (as defined in Section 1 hereto) to
the Borrower, the proceeds of which will be used by the Borrower to repay in
full the outstanding principal amount of Initial Loans that are not exchanged
for Term B-1 Loans, as well as to prepay Initial Loans from Lenders that execute
and deliver a Consent indicating the “Post-Closing Settlement Option” (each, a
“Post-Closing Option Lender”), and the Borrower shall pay to each Lender all
accrued and unpaid interest through, but not including, the Amendment No. 1
Effective Date with respect to such Initial Loans; and
WHEREAS, pursuant to Section 10.01 of the Credit Agreement, the consent of the
Required Lenders is required for the effectiveness of certain of the amendments
to the Credit Agreement set forth in this Amendment, and such Required Lenders
have agreed to consent to such amendments.


 

--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the premises, agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Section 1.    Amendment. Effective on the Amendment No. 1 Effective Date and
subject to the satisfaction of the terms and conditions set forth herein:
(a)    The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical location:
“Additional Term B-1 Commitment” means, with respect to the Additional Term B-1
Lender, the commitment of such Additional Term B-1 Lender to make Additional
Term B-1 Loans on the Amendment No. 1 Effective Date, in an amount equal to
$32,348,925.01.
“Additional Term B-1 Lender” means Citibank, N.A., in its capacity as a Lender
of Additional Term B-1 Loans
“Additional Term B-1 Loan” means a Term Loan that is made pursuant to Section
2.01(b)(ii) on the Amendment No. 1 Effective Date.
“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of June 15,
2016.
“Amendment No. 1 Effective Date” means June 15, 2016, which is the first
Business Day on which all of the conditions precedent set forth in Section 4 of
Amendment No. 1 have been satisfied or waived and the Term B-1 Loans are funded
or deemed funded through a cashless settlement pursuant to Section 2.01(b)(i),
as applicable.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Cashless Option Lender” means each Lender that has executed and delivered a
Consent to Amendment No. 1 indicating the “Cashless Settlement Option.”
“Consent” means a consent to Amendment No. 1 substantially in the form of
Exhibit A attached thereto.


-2-

--------------------------------------------------------------------------------





“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Non-Exchanging Lender” means each Lender holding Initial Loans on the Amendment
No. 1 Effective Date that (i) did not execute and deliver a Consent on or prior
to the Amendment No. 1 Effective Date or (ii) is a Post-Closing Option Lender.
“Post-Closing Option Lender” means each Lender that executed and delivered a
Consent to Amendment No. 1 indicating the “Post-Closing Settlement Option.”
“Repricing Transaction” shall mean (i) the incurrence by the Borrower of any
Debt (a) with a Weighted Average Yield that is less than the Weighted Average
Yield for the Term B-1 Loans being refinanced and (b) the proceeds of which are
used substantially concurrently to prepay (or, in the case of a conversion,
deemed to prepay or replace), in whole or in part, outstanding principal of Term
B-1 Loans, or (ii) any transaction, the primary purposes of which is the
effective reduction in the Weighted Average Yield for the Term B-1 Loans. Any
determination by the Administrative Agent with respect to whether a Repricing
Transaction shall have occurred shall be conclusive and binding on all Lenders
holding the Term B-1 Loans.
“Term B-1 Commitment” means the Additional Term B-1 Commitment and the Term B-1
Exchange Commitments. After giving effect to Amendment No. 1, on the Amendment
No. 1 Effective Date, the aggregate amount of the Term B-1 Commitments shall be
$548,624,999.97.


-3-

--------------------------------------------------------------------------------





“Term B-1 Exchange Commitment” means the agreement of a Lender to exchange its
Initial Loans for an equal aggregate principal amount of Term B-1 Loans on the
Amendment No. 1 Effective Date, as evidenced by such Lender executing and
delivering its Consent and indicating the “Cashless Settlement Option.”
“Term B-1 Lender” means, collectively, (i) on the Term B-1 Effective Date, each
Lender that executes and delivers a Consent and indicates the “Cashless
Settlement Option” prior to the Amendment No. 1 Effective Date, (ii) on the Term
B-1 Effective Date, the Additional Term B-1 Lender and (iii) thereafter, each
Lender with an outstanding Term B-1 Loan.
“Term B-1 Loan” means, collectively, (i) Initial Loans exchanged for a like
principal amount of Term B-1 Loans pursuant to Section 2.01(b)(i) and (ii) each
Additional Term B-1 Loan made pursuant to Section 2.01(b)(ii), in each case on
the Amendment No. 1 Effective Date.
“Term B-1 Maturity Date” means November 12, 2022; provided, however, that if
such date is not a Business Day, the Term B-1 Maturity Date shall be the next
preceding Business Day.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(b)    The definition of “Applicable Rate” is hereby amended and restated in its
entirety as follows:
“Applicable Rate” means (x) with respect to the Term B-1 Loans, 1.75% per annum
for Base Rate Loans and 2.75% per annum for Eurodollar Rate Loans and (y) with
respect to any Additional Term Loans, the Extended Term Loans and any additional
Refinancing Term Loans, the applicable rates set forth in the Additional Credit
Extension Amendment establishing such Additional Term Loans, the Extended Term
Loans and the additional Refinancing Term Loans.
(c)    The definition of “Class” is hereby amended and restated in its entirety
as follows:
“Class” means (i) with respect to any Commitment, its character as a commitment
to make or otherwise fund Initial Loans, Term B-1 Loans, Additional Term Loans,
Extended Term Loans and/or additional Refinancing Term Loans (whether
established by way of new Commitments or by way of conversion or extension of
existing Commitments or Loans) designated as a “Class” in an Additional Credit
Extension Amendment and (ii) with respect to any Loans, its


-4-

--------------------------------------------------------------------------------





character as Initial Loans, Term B-1 Loans, Additional Term Loans, Extended Term
Loans and/or additional Refinancing Term Loans (whether made pursuant to new
Commitments or by way of conversion or extension of existing Loans) designated
as a “Class” in an Additional Credit Extension Amendment. Commitments or Loans
that have different Maturity Dates, pricing (other than upfront fees) or other
terms shall be designated separate Classes; provided that at no time shall there
be more than five different Classes of Loans outstanding at any time.
(d)    The definition of “Defaulting Lender” is hereby amended by deleting the
word “or” immediately preceding clause (d)(iii) thereof and replacing it with a
comma and adding the adding the words “or (iv) become the subject of a Bail-in
Action” immediately prior to the proviso contained therein.
(e)    The definition of “Federal Funds Rate” is hereby amended by deleting the
words “arranged by Federal funds brokers”.
(f)    The definition of Loan Documents is hereby amended and restated in its
entirety as follows:
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) any Intercreditor Agreement, (f) the
Perfection Certificate, (g) the Intercompany Subordination Agreement and (h)
Amendment No. 1.
(g)    The definition of “Loans” is hereby amended and restated in its entirety
as follows:
“Loans” means the Initial Loans, the Term B-1 Loans, the Additional Term Loans,
the Extended Term Loans and any additional Refinancing Term Loans.
(h)    The definition of “Maturity Date” is hereby amended and restated in its
entirety as follows:
“Maturity Date” means (i) November 12, 2022 with respect to the Initial Loans,
(ii) the Term B-1 Maturity Date with respect to the Term B-1 Loans and (iii)
with respect to any other Loans, the date specified as the maturity date for
such Loans in the Additional Credit Extension Amendment related to such Loans;
provided, however, that, in any such case, if such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day.
(i)    Section 2.01 of the Credit Agreement is hereby amended by making the
existing text a new clause (a) and adding a new clause (b) as follows at the end
of such section:


-5-

--------------------------------------------------------------------------------





(b)(i) each Cashless Option Lender agrees to exchange its Initial Loans for a
like principal amount of Term B-1 Loans on the Amendment No. 1 Effective Date,
(ii) the Additional Term B-1 Lender agrees to make Additional Term B-1 Loans to
the Borrower on the Amendment No. 1 Effective Date in a principal amount not to
exceed its Additional Term B-1 Commitment on the Amendment No. 1 Effective Date
and the Borrower shall prepay all Initial Loans of Non-Exchanging Lenders with
the gross proceeds of the Additional Term B-1 Loans, (iii) the Term B-1 Loans
are established pursuant to Section 2.15 and Amendment No. 1 which, for the
avoidance of doubt, constitutes an Additional Credit Extension Amendment and
(iv) the initial Interest Period for the Term B-1 Loans shall be as set forth in
Section 2 of Amendment No. 1.
(j)    Section 2.03(a)(ii) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
Notwithstanding the foregoing, in the event that, prior to the six-month
anniversary of the Amendment No. 1 Effective Date, the Borrower (i) makes any
prepayment of Term B-1 Loans in connection with any Repricing Transaction the
primary purpose (as determined by the Borrower in good faith) of which is to
decrease the Weighted Average Yield on such Term B-1 Loans or (ii) effects any
amendment of this Agreement resulting in a Repricing Transaction the primary
purpose (as determined by the Borrower in good faith) of which is to decrease
the Weighted Average Yield on the Term B-1 Loans, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Lenders,
(x) in the case of clause (i), a prepayment premium of 1.00% of the principal
amount of Term B-1 Loans being prepaid in connection with such Repricing
Transaction and (y) in the case of clause (ii), a premium equal to 1.00% of the
aggregate principal amount of the applicable Term B-1 Loans outstanding
immediately prior to such amendment that are subject to an effective pricing
reduction pursuant to such Repricing Transaction.
(k)    Section 2.05 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
On each Quarterly Payment Date, beginning with the Quarterly Payment Date in
June 2016, the Borrower shall repay to the Administrative Agent for the ratable
account of the Lenders the principal amount of Term B-1 Loans then outstanding
in an amount equal to 0.25% of the aggregate initial principal amounts of all
Initial Loans on the Closing Date (which amount shall be reduced as a result of
application of prepayments in accordance with the order of priority set forth in
Sections 2.03(a) or (b), as applicable). The remaining unpaid principal amount
of the Term B-1 Loans and all other Obligations under or in respect of the Term
B-1 Loans shall be due and payable in full, if not earlier in accordance with
this Agreement, on the Maturity Date and in any event shall be in an amount
equal to the aggregate principal amount of all Term B-1 Loans outstanding on
such date.


-6-

--------------------------------------------------------------------------------





(l)    Section 2.14 of the Credit Agreement is hereby amended by replacing all
references to “Initial Loans” therein with references to “Term B-1 Loans”.
(m)    Section 10.06(b)(i)(A) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
in the case of an assignment (i) in connection with the initial syndication of
the Initial Loans held by Citibank, N.A., (ii) in connection with initial
syndication of any Additional Term B-1 Loans held by the Additional Term B-1
Lender, (iii) of any Additional Term B-1 Loans by the Additional Term B-1 Lender
to a Non-Exchanging Lender and (iv) of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(n)    Section 10.06(b)(iii)(A) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
except in the case of (x) an assignment in connection with the initial
syndication of the Initial Loans held by Citibank, N.A. or (y) an initial
assignment of the Additional Term B-1 Loans held by the Additional Term B-1
Lender either to a Non-Exchanging Lender or in connection with the initial
syndication of such Additional Term B-1 Loans, the consent of the Borrower (such
consent not to be unreasonably withheld or delayed) shall be required unless (1)
an Event of Default has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; and
(o)    The following shall be added as a new Section 10.20 to the Credit
Agreement:
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


-7-

--------------------------------------------------------------------------------





(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 2.    Consent with Respect to the Interest Period and Waiver of Breakage
Reimbursement. Each Term B-1 Lender hereby consents to an Interest Period
beginning on the Amendment No. 1 Effective Date and ending on September 15, 2016
in respect of the Borrowing or exchange into Term B-1 Loans, which shall
initially constitute Eurodollar Rate Loans, on the Amendment No. 1 Effective
Date (the “Initial Term B-1 Borrowing”). In addition, the parties hereto agree
that such Initial Term B-1 Borrowing shall have a Eurodollar Rate of 0.75%. The
Lenders party hereto waive the payment of any breakage loss or expense under
Section 3.05 of the Credit Agreement in connection with the exchange of Initial
Loans into Term B-1 Loans.
Section 3.    Credit Agreement Governs. Except as set forth in this Amendment,
the Term B-1 Loans shall otherwise be subject to the provisions, including any
provisions restricting the rights, or regarding the obligations, of the Loan
Parties or any provisions regarding the rights of the Lenders, of the Credit
Agreement and the other Loan Documents and, from and after the Amendment No. 1
Effective Date, each reference to a “Loan” or “Loans” in the Credit Agreement,
as in effect on the Amendment No. 1 Effective Date, shall be deemed to include
the Term B-1 Loans, each reference to a “Commitment” shall be deemed to include
the “Term B-1 Commitment” and each reference to a “Lender” or “Lenders” in the
Credit Agreement shall be deemed to include the Term B-1 Lenders, and other
related terms will have correlative meanings mutatis mutandis.
Section 4.    Conditions to Effectiveness. The effectiveness of this Amendment
and the obligations of the Term B-1 Lenders to make the Term B-1 Loans shall
become effective on the Amendment No. 1 Effective Date, which shall be the first
Business Day on which the following conditions are satisfied or waived:
(i)    the Administrative Agent (or its counsel) shall have received
counterparts of this Amendment or Consent that, when taken together, bear the
signatures of (A) each


-8-

--------------------------------------------------------------------------------





Cashless Option Lender and each Post-Closing Option Lender, (B) the
Administrative Agent, (C) the Additional Term B-1 Lender, (D) the Borrower and
(E) each Guarantor;
(ii)    the Administrative Agent shall have received a notice of Borrowing for
the Additional Term B-1 Loans (whether in writing or by telephone) in accordance
with the Credit Agreement;
(iii)    the Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles or electronic copies (followed promptly by
originals) unless otherwise specified:
(A)    a favorable opinion of Jones Day, counsel for the Loan Parties, in a form
and substance reasonably satisfactory to the Administrative Agent;
(B)    a certificate from a Responsible Officer of the each Loan Party dated as
of the Amendment No. 1 Effective Date, and attaching the documents referred to
in clause (C) below;
(C)    the Administrative Agent shall have received (i) resolutions of the Board
of Directors and/or similar governing bodies of each Loan Party approving and
authorizing (a) the execution, delivery and performance of the Amendment (and
any agreements relating thereto) to which it is a party and (b) in the case of
the Borrower, the extensions of credit contemplated hereunder, certified as of
the Amendment No. 1 Effective Date by its secretary, an assistant secretary or a
Responsible Officer as being in full force and effect without modification or
amendment and (ii) a good standing certificate as of a recent date from the
applicable Governmental Authority of each Loan Party’s jurisdiction of
incorporation, organization or formation;
(D)    before and after giving effect to this Amendment and the borrowing of or
exchange into the Term B-1 Loans and to the application of any proceeds
therefrom (i) no Default or Event of Default shall exist and (ii) all of the
representations and warranties contained in the Credit Agreement and in the
other Loan Documents shall be true and correct in all material respects at such
time (unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date);
(E)    the Administrative Agent shall have received from the Borrower an
Officer’s Certificate certifying as to compliance with the preceding clause (D);
and
(F)    the representations and warranties of each Loan Party set forth in
Section 5 below shall be true and correct in all material respects;


-9-

--------------------------------------------------------------------------------





(iv)    the fees in the amounts previously agreed in writing by Citigroup Global
Markets Inc. (the “Amendment No. 1 Arranger”) to be received on the Amendment
No. 1 Effective Date and all reasonable and documented or invoiced out-of-pocket
costs and expenses (including the reasonable fees, charges and disbursements of
Cahill Gordon & Reindel llp, as counsel to the Amendment No. 1 Arranger)
incurred in connection with the transactions contemplated hereby for which
invoices have been presented at least one (1) Business Day prior to the
Amendment No. 1 Effective Date shall, upon the Borrowing of the Term B-1 Loans,
have been, or will be substantially simultaneously, paid in full; and
(v)    the Administrative Agent shall have received a “Life-of-Loan” flood
determination notice for each real property encumbered by a Mortgage and if such
real property is located in a special flood hazard area, (x) a notice about
special flood hazard area status and flood disaster assistance duly executed by
the Borrower and (y) evidence of insurance as required by the Credit Agreement
in form and substance satisfactory to the Administrative Agent.
Section 5.    Representations and Warranties. By its execution of this
Amendment, each Loan Party hereby represents and warrants to the Administrative
Agent, the Term B-1 Lenders and the Lenders that the representations and
warranties of each Loan Party set forth in Article V of the Credit Agreement or
in any other Loan Documents are, after giving effect to this Amendment, true and
correct in all material respects on and as of the Amendment No. 1 Effective Date
(unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).
Section 6.    Acknowledgments and Affirmations of the Loan Parties. Each Loan
Party hereby expressly acknowledges the terms of this Amendment and confirms and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby and thereby, (ii) its
guarantee of the Guaranteed Obligations (including, without limitation, the Term
B-1 Loans) under the Guaranty and (iii) its grant of Liens on the Collateral to
secure the Obligations (including, without limitation, the Obligations with
respect to the Term B-1 Loans) pursuant to the Collateral Documents; provided
that, on and after the effectiveness of this Amendment, each reference in the
Guaranty and in each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import shall mean and be a reference to
the Credit Agreement, as amended by this Amendment. Without limiting the
generality of the foregoing, the Collateral Documents to which such Loan Party
is a party and all of the Collateral described therein do, and shall continue to
secure, payment of all of the Obligations.
Section 7.    Amendment, Modification and Waiver. This Amendment may not be
amended, modified or waived except in accordance with Section 10.01 of the
Credit Agreement.


-10-

--------------------------------------------------------------------------------





Section 8.    Effectiveness of This Amendment. The provisions of this Amendment
shall be subject to the satisfaction of the conditions to effectiveness set
forth in Section 4 of this Amendment.
Section 9.    Liens Unimpaired. After giving effect to this Amendment, neither
the modification of the Credit Agreement effected pursuant to this Amendment nor
the execution, delivery, performance or effectiveness of this Amendment impairs
the validity, effectiveness or priority of the Liens granted pursuant to any
Loan Document.
Section 10.    Mortgaged Properties. Within ninety (90) days after the Amendment
No. 1 Effective Date, unless waived or extended by the Administrative Agent in
its sole discretion, with respect to each real property encumbered by a
Mortgage, the Administrative Agent shall have received, with respect to the
existing Mortgages, the following, in each case in form and substance reasonably
acceptable to the Administrative Agent:
(i)    an amendment to the existing Mortgage (the “Mortgage Amendment”) to
reflect the matters set forth in this Amendment, duly executed and acknowledged
by the applicable Loan Party, and in form for recording in the recording office
where such Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law;
(ii)    a favorable opinion, addressed to the Administrative Agent and the
Secured Parties covering, among other things, the due authorization, execution,
delivery and enforceability of the applicable Mortgage as amended by the
Mortgage Amendment (such opinion may take assumptions for any matters addressed
in the local counsel opinion originally delivered in connection with the
Mortgage);
(iii)    an ALTA 11-06 endorsement to the existing title policy, which shall be
in form and substance reasonably satisfactory to the Administrative Agent, along
with a title search of the real property to show that as of the date of such
endorsement that the real property subject to the lien of such Mortgage is free
and clear of all defects and encumbrances except those Liens permitted under
such Mortgage;
(iv)    evidence of payment by the Borrower of all search and examination
charges escrow charges and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the Mortgage Amendment
referred to above; and
(v)    such affidavits, certificates, information and instruments of
indemnification as shall be required to induce the title insurance company to
issue the endorsement to the title policy contemplated in this Section 10 and
evidence of payment of all applicable title insurance premiums, search and
examination charges, mortgage recording taxes and related charges required for
the issuance of the endorsement to the title policy contemplated in this Section
10.


-11-

--------------------------------------------------------------------------------





Section 11.    Other.    This Amendment, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties hereto with respect
to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties hereto
with respect to the subject matter hereof. Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any party under, the
Credit Agreement, nor alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. It is understood and agreed that each
reference in each Loan Document to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
amended by this Amendment and that this Amendment are each a Loan Document.
(i)    This Amendment may not be amended, modified or waived except by an
instrument or instruments in writing signed and delivered on behalf of each of
the parties hereto. This Amendment shall constitute a “Loan Document” for all
purposes of the Credit Agreement and other Loan Documents.
(ii)    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. SECTIONS 10.13 AND 10.14 OF THE CREDIT AGREEMENT ARE
HEREBY INCORPORATED BY REFERENCE INTO THIS AMENDMENT AND SHALL APPLY MUTATIS
MUTANDIS HERETO.
(iii)    Any term or provision of this Amendment which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Amendment or
affecting the validity or enforceability of any of the terms or provisions of
this Amendment in any other jurisdiction. If any provision of this Amendment is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.
(iv)    This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy or e-mail (including in a “.pdf” format) shall be effective as delivery
of a manually executed counterpart of this Amendment.






-12-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.
POLYONE CORPORATION


By:    /s/ Scott J. Leffler        
    Name: Scott J. Leffler    
Title: Vice President and Treasurer


CONEXUS, LLC
NEU SPECIALTY ENGINEERED MATERI-ALS, LLC
POLYMER DIAGNOSTICS, INC.
COLORMATRIX GROUP, INC.
COLORMATRIX HOLDINGS, INC.
THE COLORMATRIX CORPORATION
CHROMATICS, INC.
GSDI SPECIALTY DISPERSIONS, INC.


By:    /s/ Scott J. Leffler        
    Name: Scott J. Leffler    
Title: Treasurer


POLYONE LLC


By:    /s/ Scott J. Leffler        
    Name: Scott J. Leffler    
Title: Manager


GLASFORMS, INC.


By:    /s/ Scott J. Leffler        
    Name: Scott J. Leffler    
Title: President and Assistant Treasurer




[Amendment No. 1 Signature Page]

--------------------------------------------------------------------------------





POLYONE DESIGNED STRUCTURES AND SOLUTIONS, LLC


By:    /s/ Scott J. Leffler        
    Name: Scott J. Leffler    
Title: Chief Financial Officer




FRANKLIN-BURLINGTON PLASTICS, INC.


By:    /s/ Robert K. James__________________     Name: Robert K. James
Title: Secretary






[Amendment No. 1 Signature Page]

--------------------------------------------------------------------------------







Consented to by:

CITIBANK, N.A., as Administrative Agent


By:    /s/ Kirkwood Roland    
    Name: Kirkwood Roland
    Title: Managing Director & Vice President


[Amendment No. 1 Signature Page]

--------------------------------------------------------------------------------







CITIBANK, N.A., as Additional Term B-1 Lender


By:    /s/ Kirkwood Roland    
    Name: Kirkwood Roland
    Title: Managing Director & Vice President


[Amendment No. 1 Signature Page]

--------------------------------------------------------------------------------






EXHIBIT A
CONSENT TO AMENDMENT NO. 1
CONSENT (this “Consent”) to Amendment No. 1 (“Amendment”) to the Credit
Agreement, dated as of November 12, 2015 (as amended, restated, amended and
restated, supplemented, extended, refinanced or otherwise modified from time to
time, the “Credit Agreement”), by and among PolyOne Corporation, an Ohio
corporation (the “Borrower”), the lending institutions from time to time parties
thereto (each a “Lender” and, collectively, the “Lenders”), and Citibank, N.A.,
as Administrative Agent (in such capacity, the “Administrative Agent”).
Capitalized terms used in this Consent but not defined in this Consent have the
meanings assigned to such terms in the Credit Agreement (as amended by the
Amendment).
Existing Lenders of Initial Loans.  The undersigned Lender hereby irrevocably
and unconditionally approves the Amendment and consents as follows (check ONE
option):
Cashless Settlement Option
   ¨ to convert 100% of the outstanding principal amount of the Initial Loans
held by such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) into a Term B-1 Loan in a like principal amount.
Post-Closing Settlement Option
   ¨ to have 100% of the outstanding principal amount of the Initial Loans held
by such Lender prepaid on the Amendment No. 1 Effective Date and purchase by
assignment the principal amount of Term B-1 Loans committed to separately by the
undersigned (or such lesser amount allocated to such Lender by the
Administrative Agent).

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer as of the ______ of June, 2016.


________________________________________,
as a Lender (type name of the legal entity)
By: ____________________________________
Name:
Title:
If a second signature is necessary:
By: ____________________________________
Name:
Title:
Name of Fund Manager (if any):__________________





 